Citation Nr: 0834399	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for 
service connected prostate cancer.

2. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right wrist and thumb (major).  

3. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine. 

4. Entitlement to a rating in excess of 10 percent for a 
shell fragment wound with tracheotomy.

5. Entitlement to service connection for arthritis of the 
left hand. 

6. Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthralgia, left 
foot.

7. Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.
 
8. Entitlement to service connection for hypothyroidism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1956 to 
October 1958 and October 1963 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a March 2007 Travel Board hearing 
before the undersigned Veterans Law Judge. A copy of the 
transcript of that hearing is associated with the record. At 
the March 2007 Travel Board hearing, the veteran raised 
claims for entitlement to total disability upon individual 
unemployability and an esophagus (swallowing) disorder as 
secondary to his service connected shell fragment wound with 
tracheotomy. These claims are REFERRED to the RO for 
adjudication. 

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
arthralgia of the left foot and heart disease; the original 
claim of service connection for hypothyroidism; and the claim 
for an increased rating for the residuals of a shell fragment 
wound with tracheostomy are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

At the March 2007 Travel Board hearing, the veteran submitted 
evidence from a treating physician, who reported that the 
veteran is unemployable due to service-connected disorders. 
Given the granting of benefits below, and with due 
consideration of any additional compensation benefits that 
may be granted to the veteran as a result of the remand 
action below, the question of a total disability evaluation 
based on individual unemployability is REFERRED to the 
RO/AMC. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Holding that once a veteran submits evidence of a 
medical disability and submits a claim for an increased 
disability rating with evidence of unemployability, VA must 
consider a claim for a total rating based on individual 
unemployability).  


FINDINGS OF FACT

1. With resolution of the benefit of the doubt in the 
veteran's favor, a prostate disorder requires use of an 
absorbent pad that must be changed at least four times a day. 

2. X-rays confirm arthritis in the veteran's right wrist and 
thumb joints, and the evidence shows that the veteran 
occasionally cannot use his right hand to grip objects. 

3. The veteran's cervical spine disability is not productive 
of the following: a limitation of range of motion between 15 
and 30 degrees forward flexion; or combined range of motion 
of 170 degrees; or of a moderate limitation of motion. 

4. Arthritis of the left hand was neither aggravated, nor 
incurred during active service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of a 60 percent rating 
for a service connected prostate disorder are approximated. 
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7528 (2007).

2. The criteria for the establishment of a 20 percent rating 
for a service connected arthritis in the right wrist and 
thumb are met. 38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5215 (2007).

3. The criteria for the establishment of a rating in excess 
of 10 percent for a service connected cervical spine 
disability are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007).

4. The criteria for the establishment of service connection 
for a left hand arthritis disability are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2003, 
April 2005 and April 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. However, 
the veteran was nonetheless so advised at the inception of 
his claim, by letter dated in December 2003.  

The April 2006 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although the notification obligations were not met before the 
initial RO decision in April 2004, the Board finds this 
timing error non-prejudicial since the veteran was afforded 
an opportunity to respond in light of this notice before 
issuance of the Statement of the Case (SOC). See Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The VCAA letters sent to the veteran in April 2005 and April 
2006 do not meet the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

The veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, a September 
2005 Statement of the Case provided notice of the rating 
codes used to evaluate the veteran's claims. Based on this 
evidence, a reasonable person can be expected to understand 
from the Statement of the Case what was needed to support his 
increased rating claims. The veteran was afforded an 
opportunity to respond in light of this notice before filing 
his May 2006 Substantive Appeal.   

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication. See Sanders, 
supra.; Simmons, supra. Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claims for a prostate disorder, left 
hand/ wrist disability, scar from a shell fragment wound with 
tracheotomy, and cervical strain. The veteran was not 
afforded a VA examination for his left hand disability. 
However, the Board finds that a VA examination is not 
necessary since the record does not show any in-service 
event, injury, or disease relating to this disability. A VA 
examination would not change this fact. Thus, the Board finds 
that the duty to assist has been satisfied. 

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Analyses

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Rating in excess of 40 percent for service connected prostate 
cancer

The veteran contends that his post prostatectomy residuals 
from prostate cancer warrant a rating in excess of 40 
percent. Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 
Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).  A 60 percent rating will be 
assigned under Diagnostic Code 7528. 

Around the time of separation from active service, the 
veteran underwent a prostatectomy for carcinoma of the 
prostate. Following a convalesence period after the surgery, 
the veteran has been in receipt of a 40 percent under 
Diagnostic Code 7528 for his prostate disorder. 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (2007). 

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. §§ 4.115a and 4.115(b). Malignant neoplasms of 
the genitourinary system are rated under DC 7528. Pursuant to 
these provisions, a 100 percent evaluation is warranted when 
the evidence indicates malignant neoplasms of the 
genitourinary system. A "Note" to this code section states 
that the rating of 100 percent will continue for six months 
following cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, and if there has 
been no local reoccurrence or metastasis following the 
cessation of the therapy, then the disability is to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant. Id. Additionally, postoperative residual 
disability of the prostate gland is rated as either a urinary 
tract infection or as voiding dysfunction whichever is 
greater. 38 C.F.R. § 4.115(b), DC 7527 (2006).

The highest rating for a urinary tract infection is 30 
percent. 38 C.F.R. § 4.115a. Since the veteran is currently 
in receipt of a 40 percent rating, the Board will only 
consider the rating criteria for voiding dysfunctions.

For voiding dysfunctions, 38 C.F.R. § 4.115a provides a 
rating of 40 percent for a voiding dysfunction requiring the 
wearing of absorbent materials that must be changed 2 to 4 
times per day, and a rating of 60 percent for a voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than 4 times 
per day.   

At the March 2007 Travel Board hearing, the veteran reported 
that his voiding problems have recently increased. He stated 
that he currently changes his absorbent pads about four or 
five times a day. Additionally, the veteran noted that he 
voided eight or nine times at night.  

The veteran was afforded an October 2003 VA examination for 
his prostate disability. At the examination, the veteran 
complained that he had urinary frequency four to five times 
per night. He did not wear absorbent pads. The examiner did 
not physically examine the veteran's prostate, but diagnosed 
residual urgency and dribbling resulting from status post 
prostatectomy.  

VA treatment records, dated September 2004, show that the 
veteran complained that his voiding difficulties were 
increasing. A review of the medical evidence of record, as 
well as those accounts by the veteran, suggest that the 
urinary symptoms have been steadily increasing throughout the 
time since the veteran was discharged from active service.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).   

The Board finds that the veteran's voiding dysfunctions as a 
result of service connected prostate cancer approximate the 
criteria for a 60 percent rating under Diagnostic Code 7528. 
At the Travel Board hearing and in a VA treatment note, the 
veteran reports that his voiding disorder is increasing in 
severity. During the Travel Board hearing, the veteran 
reported using an absorbent pad and changing it four to five 
times a day. The Board finds the veteran credible in his 
report. Since there is credible evidence that the veteran 
uses an absorbent pad and changes it more than four times a 
day, a rating of 60 percent is granted under Diagnostic Code 
4.115a. 

Degenerative joint disease, right wrist and thumb (major) 

The veteran contends that his right wrist and thumb 
disability approximate the criteria for a rating in excess of 
10 percent. The Board finds that the veteran's disability 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5003. 

Since discharge from active service the veteran has been in 
receipt of a 10 percent rating for degenerative joint disease 
of the right wrist and thumb (major) under Diagnostic Codes 
5003-5215. 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5215 
(2007). Diagnostic Code 5215 provides a 10 percent rating for 
limitation of motion of the wrist where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with forearm. Id. For a rating in excess of 10 percent for 
limitation of motion of the wrist, ankylosis must be present. 
38 C.F.R. § 4.71a. Diagnostic Code 5214. Diagnostic Code 5003 
pertains to arthritis and provides that, in the absence of 
limitation of motion, a maximum 20 percent rating for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints with occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnosic Code 5003. 

At the Travel Board hearing, the veteran stated that he 
cannot grip with his right hand and that he experiences sharp 
pain in his right hand once or twice a month. He also noted 
that he had not seen a physician specifically for his wrist 
disorder in recent times. 

The veteran was afforded an October 2003 VA examination for 
his wrist disorder. At the examination, the veteran reported 
experiencing difficulty with his hands for many years. He 
complained of swelling and inability to grip objects. He 
stated that the pain flares up about two to three times a 
month. Upon physical examination, the veteran was able to 
touch all fingers with his thumb despite some soreness and 
pain. The examiner noted that X-rays from 1994 reflect 
degenerative arthritis in his right wrist. X-rays during the 
current examination showed degenerative osteoarthritis 
changes of the first metacarpal phalangeal joint, minimal 
degenerative changes in the distal interphalangeal joints, 
and degenerative changes in the radiocarpal joints. The 
examiner concluded that the veteran had bilateral hand and 
wrist pain with restriction.  

Under Diagnostic Code 5214, there is no evidence of ankylosis 
of the wrist to warrant a 20 percent rating. However, there 
is evidence of multiple joint degenerative arthritis to 
warrant a 20 percent rating under Diagnostic Code 5003. X-
rays, dated October 2003, reflect that the veteran has 
degenerative arthritis in his right wrist and thumb. At both 
the VA examination and at the Travel Board hearing, the 
veteran reported not being able to use his right hand to grip 
objects. After resolving the benefit of the doubt in favor of 
the veteran, the Board finds that the evidence shows that the 
veteran has degenerative arthritis in two joints of his right 
wrist and hand with occasional incapacitating episodes. Thus, 
a rating of 20 percent is granted pursuant to Diagnostic Code 
5003. 

Degenerative joint disease of the cervical spine

The veteran contends his service connected cervical spine 
disability approximates the criteria for a rating in excess 
of 10 percent. The Board finds that the preponderance of the 
evidence is against the claim, and it will be denied. 

Immediately after separation from active service, the veteran 
received service connection for a cervical spine disability. 
The RO assigned a 10 percent rating under Diagnostic Code 
5290, which presently remains in place. In August 2003, the 
veteran filed a claim for a rating in excess of 10 percent 
for his service connected cervical spine disability. 

Initially, the Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of the disabilities of the spine, effective 
September 26, 2003 and codified at 38 C.F.R. pt. 4. See 68 
Fed. Reg. 51,454 (Aug. 27, 2003). The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms. The 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran. In so doing, it may 
be necessary for the Board to apply both the former and 
revised versions of the regulation. However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

The Board notes that the RO addressed the amendments in its 
April 2006 Statement of the Case. Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003), i.e., 
the old criteria, a slight limitation of motion of the 
cervical spine warranted a 10 percent evaluation, a moderate 
limitation of cervical motion warranted a 20 percent 
evaluation, and a severe limitation of cervical motion 
warranted a 30 percent disability evaluation. This was the 
maximum available rating based on a limitation of motion. A 
40 percent rating was in order for unfavorable cervical 
ankylosis. Id.; 38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003). Ankylosis is the fixation of a joint. Dinsay v. 
Brown, 9 Vet. App. 79 (1996).

Under 38 C.F.R. § 4.71a General Rating Formula for Disease 
and Injury of the Spine (2007), i.e., the new criteria, a 
cervical sprain is evaluated under the general formula for 
back disorders. The rating criteria are controlling 
regardless whether there are symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. A 10 
percent evaluation is warranted when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or spinal contour.  

A 20 percent evaluation is warranted when forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, muscle 
spasm or guarding sever enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted when forward flexion of 
the cervical spine is to 15 degrees or less; or, with 
favorable ankylosis of the entire cervical spine. If there is 
unfavorable ankylosis of the entire cervical spine a 40 
percent rating is in order.


For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2007).

At the Travel Board hearing, the veteran reported that 
sometimes his neck becomes stiff and that he experiences 
chronic neck pain. He recalled that his physician recommended 
bed rest for his cervical spine disability approximately 
twice over the last six months.  

VA treatment records, dated November 2001, reflect that the 
veteran was diagnosed with cervical spinal stenosis after 
complaints of neck pain. Subsequently, VA treatment records 
from 2002 show treatment for degenerative joint disease of 
the lumbar spine and right hip. A February 2002 MRI report 
shows that the veteran has degenerative osteoarthritis of the 
cervical and lumbar spine.

The veteran underwent two VA examinations for his cervical 
spine disability. The first examination report, dated 
November 2001, shows that the veteran complained of sporadic 
neck pain. The veteran's range of motion in his cervical 
spine was as follows: 40 degrees forward flexion, extension 
12 degrees, and 22 degrees lateral bending bilaterally. The 
examiner noted that X-rays confirmed a diagnosis of 
degenerative joint disease of the cervical spine.   

In October 2003, the veteran underwent his second VA 
examination for his cervical spine disability. At the 
examination, the veteran complained of constant and 
increasing neck pain. He reported having difficulty walking, 
but did not note any difficulty with eating, grooming, or 
bathing due to neck pain. Upon physical examination, the 
veteran's was found to have the following ranges of motion in 
his cervical spine: 40 degrees right rotation, 30 degrees 
left rotation, and 30 degrees extension. Additionally, the 
veteran was able to place his chin to his chest. The examiner 
reviewed previous X-ray reports showing moderate degenerative 
arthritis of the cervical spine, disk protrusion, and mild 
degree of disk herniation at C3-4 and to a lesser degree at 
C6-7. The examiner diagnosed degenerative disc disease with 
herniation in the cervical and lumbar spine.

The Board finds that the evidence does not show a moderate 
limitation of motion of the cervical spine under the old 
rating criteria or a limitation of motion sufficient for a 
rating in excess of 10 percent under the new rating criteria. 
Although the veteran has consistently complained of neck 
pain, the most recent measurements of his cervical range of 
motion, in the October 2003 VA examination report, show that 
he is able to touch his chin to his chest and move his head 
to 30 degrees out of 45 degrees on the left side and 40 
degrees out of 45 degrees rotation on the right side. A VA 
treatment note, dated October 2001, shows that the veteran's 
cervical spine rotation was 45 degrees to the left and right 
sides. There is no other medical evidence of record 
indicating that the veteran has a compensable limitation of 
motion in his cervical spine. 

The veteran's cervical spine disability does not approximate 
a moderate limitation of motion under the old criteria or the 
limitation of motion necessary for a 20 percent rating under 
the new criteria. 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007). The 
claim for a rating in excess of 10 percent for a service 
connected cervical spine disability is denied.  

The Board considered whether an increased evaluation was 
warranted under a different diagnostic code. In this regard, 
the Board notes the veteran's cervical strain has not been 
characterized as intervertebral disc syndrome. As such the 
schedular criteria used to evaluate intervertebral disc 
syndrome are not for application in this case.

Service connection for arthritis of the left hand 

The veteran contends he has arthritis in left hand resulting 
from his active service. The Board finds that the 
preponderance of the evidence is against the claim, and it 
will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

At the Travel Board hearing, the veteran reports that he 
began experiencing arthritic symptoms in his hand during 
active service. He stated that he began seeking VA medical 
treatment for his left hand shortly after separation from 
active service. The veteran's service medical records do not 
reference any injury or complaints about his left hand. 

The veteran underwent an October 2003 VA examination for his 
left hand. At the examination, he complained of swelling, 
stiffness, pain, inability to grasp objects, in addition to a 
general decrease in functional use of his hands. Upon 
physical examination, the examiner noted degenerative changes 
in his left thumb and soreness when approximating his thumb 
to his fingers. The examiner noted an X-ray report of the 
left wrist, dated January 2000, showed arthritic changes. The 
examiner diagnosed bilateral hand pain with objective 
restriction secondary to degenerative arthritis of bilateral 
hands and wrists. 

There is no medical evidence suggesting that any present left 
hand disability is etiologically related to the veteran's 
active service. The veteran was advised of the need to submit 
medical evidence demonstrating a current disorder and a nexus 
between a current disorder and service by way of the December 
2003 and April 2005 letters from the RO to him, but he has 
failed to do so. A claimant has a responsibility to present 
and support a claim for benefits under laws administered by 
the VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised in the letter of the need to submit medical evidence 
of a current disorder and a relationship between a current 
disorder and an injury, disease or event in service. While 
the veteran is clearly of the opinion that the arthritis in 
his left hand is related to service, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Competent medical evidence is required. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). Without any 
medical evidence of an etiological relationship between the 
current arthritis in the veteran's left hand and any incident 
of his active service, the claim will be denied. 


ORDER

A 60 percent rating for service connected prostate cancer is 
granted, subject to the statutes and regulations governing 
the payments of monetary awards.  

A 20 percent rating for service connected degenerative joint 
disease of the right wrist and thumb (major) is granted, 
subject to the statutes and regulations governing the 
payments of monetary awards.  

A rating in excess of 10 percent for a service connected 
degenerative joint disease of the cervical spine disability 
is denied.

Service connection for arthritis of the left hand is denied. 


REMAND

The issues of whether new and material evidence has been to 
received to reopen service connection claims for left foot 
arthralgia and a heart disorder must be remanded for 
additional notice. The issue of service connection for 
hypothyroidism must be remanded for a VA examination 
pertaining to the disability. Further, because there appears 
to be relevant evidence not obtained pertaining to the 
veteran's claim for an increased rating of the shell fragment 
wound and tracheotomy residuals, this claim will also be 
remanded. 

Regarding the veteran's petition to reopen his claims of 
service connection for left foot arthralgia and a heart 
disorder, the Board finds that the veteran has not been 
notified of the information and evidence necessary to 
substantiate a petition to reopen his claims. The Court of 
Appeals for Veteran's Claims (Court) held in part that VA's 
duty to notify a claimant seeking to reopen a claim included 
advising the claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant. Kent v. Nicholson, 20 Vet. 
App. 1 (2006). It further held that VA must, in the context 
of a claim to reopen, examine the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial. Id. 

The veteran has not received a notice letter in compliance 
with the Kent ruling. Therefore, the issues of whether new 
and material evidence has been to received to reopen service 
connection claims for left foot arthralgia and a heart 
disorder are remanded for notice in compliance with the 
Court's decision in Kent. 

Turning to the claim for service connection for 
hypothyroidism, the Board finds that a VA examination is 
necessary before it may adjudicate the claim. At the Travel 
Board hearing, the veteran reported being diagnosed with 
hypothyroidism during active service and receiving treatment 
since that time. The veteran's service medical records, dated 
July and August 1991, show that the veteran complained of 
increasing fatigue and referenced hypothyroidism. VA 
treatment records, dated September 2004, reflect that the 
veteran reported increasing fatigue. However, the medical 
provider noted that the veteran's current thyroid test 
results were normal. Subsequently, a VA treatment note, dated 
January 2006, indicates that the veteran currently has 
hypothyroidism. 

There is no VA examination report concerning the veteran's 
hypothyroidism. The veteran's service medical records 
reference treatment for hypothyroidism and VA treatment 
records reflect a current hypothyroidism diagnosis. As such, 
the Board finds that a medical opinion on the etiological 
relationship between the veteran's hypothyroidism treatment 
during active service and his current thyroid disorder, if 
any, is necessary before adjudicating the claim. 

During the March 2007 Travel Board hearing, the veteran 
testified that he was pending VA computerized axial 
tomography studies, to ascertain whether the reports of 
difficulty in swallowing were attributable to the service-
connected tracheostomy disorder. Because these records have 
not been obtained, this claim will be remanded. 

Accordingly, the case is REMANDED for the following action:

1. Advise the veteran of what evidence 
would substantiate his petition to reopen 
the claim of service connection for cold 
injury residuals of both hands, last 
finally denied in a January 1992 rating 
decision. Apart from other requirements 
applicable under the VCAA, the RO/AMC 
will comply with the Kent ruling, and 
advise the claimant of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for the benefits. In so 
doing, the RO/AMC will comply with any 
directives of the Veterans Benefit 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2. Contemporaneously with its effort in 
paragraph 1, the RO/AMC will obtain all 
VA and other medical records not on file 
(i.e., those dated subsequent to March 
2007), pertaining to any of the disorders 
presently remanded. In particular, the 
RO/AMC will obtain results of a 
March/April 2007 CT Scan, apparently 
undertaken to ascertain the severity and 
residuals of the veteran's service-
connected tracheostomy.

3. The veteran should be scheduled for a 
VA examination for hypothyroidism. The 
purpose of this examination is to 
ascertain whether the veteran current has 
hypothyroidism and if so, whether the 
present disorder is etiologically related 
to his hypothyroidism during active 
service. 

The following considerations will govern 
the examination:

a. The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b. The examiner should determine whether 
the veteran currently has hypothyroidism. 
If so, the examiner must state and 
explain with medical basis or bases 
whether the veteran's hypothyroidism is 
etiologically related to his active 
service. The examiner's attention is 
directed to July and August 1991 service 
medical records referencing complaints of 
fatigue and a reference to 
hypothyroidism. 

All opinions must be expressed with a 
degree of medical certainty. If an 
opinion cannot be made without resort to 
speculation, the examiner should so 
state.  

4.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, 
(including any further VA medical 
examinations) the RO should review the 
record, to include all evidence received 
since the April 2006 Statement of the 
Case and readjudicate the claims. If any 
benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


